DETAILED ACTION
Claims 1 and 14 are amended. Claims 2-5 and 15-17 are withdrawn. Claims 23-29 are cancelled. Claims 1, 6-14 and 18-22 are pending.
Claim Objections
Claims 1 and 14 objected to because of the following informalities:
	As per claim 1, the limitation “analyzing the image data defining the image for display from the light sources to the screen, receiving by a dynamically addressable light re-distributor the delivered amount of light comprising the light from each of the plurality of light sources, wherein the light re-distributor is coupled to the controller that is configured with a light distribution scheme” should be “analyzing the image data defining the image for display from the plurality of light sources to the screen, receiving by a dynamically addressable light re-distributor the delivered amount of light comprising the light from each of the plurality of light sources, wherein the dynamically addressable light re-distributor is coupled to the controller that is configured with a light distribution scheme”.
	As per claim 14, the limitation “a plurality of light sources each associated with an optical path arranged to carry light from the light source to a corresponding image area” should be “a plurality of light sources each associated with an optical path arranged to carry light from the plurality of light sources to a corresponding image area”, “wherein the amount of light delivered from the light re-distributor to the display after redistribution of the light corresponds to the delivered amount of light” should be “wherein the amount of light delivered from the dynamically addressable light re-distributor to the display after redistribution of the light corresponds to the delivered amount of light”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12-14, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 20090225234).
As per claim 1, Ward discloses a method for displaying an image ([0012]), the image having a luminance that varies from place to place, such that the image has darker areas and lighter areas ([0080]-[0081]), the method comprising:
receiving at a controller image data defining the image for display, wherein the image data describes a target light field ([0063]; [0080]-[0081]; where a controller is inherently present); 
delivering a delivered amount of light based on the image data ([0063]; [0080]-[0081]), wherein the amount of light is comprised of light from each of a plurality of light sources (Fig. 1, #12) to illuminate a plurality of corresponding areas of a screen (#29) wherein each area corresponds to illumination with a selected amount of light for that area ([0029]-[0036]; [0080]-[0082]), wherein the plurality of light sources (#12) are coupled to the controller ([0029]-[0036]; where the plurality of light sources #12 are inherently coupled to the controller);
analyzing the image data defining the image for display from the light sources (#12) to the screen (Fig. 2; [0080]-[0081]; [0104]),
receiving by a dynamically addressable light re-distributor (#14) the delivered amount of light comprising the light from each of the plurality of light sources (#12), wherein the light re-distributor (#14) is coupled to the controller that is configured with a light distribution scheme ([0035]-[0037]; [0048]; [0080]-[0087]), and
in response to the image data defining the image and the light distribution scheme, dynamically redistributing with the dynamically addressable light re-distributor (#14) the light displayed to the screen by altering sizes of the plurality of corresponding areas that receive the selected amount of light for that area (Figs. 3A-B; [0048]; [0063]; [0080]-[0087]; [0098]-[0102]), wherein the amount of light delivered from the light re-distributor (#14) to the display after redistribution of the light corresponds to the delivered amount of light ([0048]; [0080]-[0087]).
Ward does not explicitly teach that the corresponding areas located in the lighter areas of the image are smaller and the corresponding areas located in the darker areas of the image are larger.
However, Ward does disclose on paragraph 0100, “The brightness level of a portion of image 55 (FIG. 3A) determines the proportion of pixels in an ON or OFF state in a corresponding area of dithering pattern 56 (FIG. 3B). In area 57B, all of the pixels are set to ON to yield a maximum brightness level corresponding to portion 57A. In area 60B, all of the pixels are set to OFF to yield a minimum brightness level corresponding to portion 60A. In area 58B, 50% of the pixels are set to ON to yield a brightness level corresponding to portion 58A. In area 59B, 67% of the pixels are set to ON to yield a brightness level corresponding to portion 59A”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by appropriately setting the proportion of pixels in an ON or OFF state in a corresponding area of a dithering pattern disclosed by Ward, the corresponding areas located in the lighter areas of the image are smaller and the corresponding areas located in the darker areas of the image are larger.
As per claim 6, Ward discloses the method according to claim 1 wherein the corresponding areas of the screen are rectangular (Figs. 3A discloses corresponding areas #57A, 58A, 59A and 60A of the screen are rectangular).
As per claim 7, Ward discloses the method according to claim 1 wherein altering sizes of the plurality of corresponding areas comprises changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas (Figs. 3A-B discloses altering sizes of the plurality of correspond-ing areas comprises changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas).
As per claim 8, Ward discloses the method according to claim 1 wherein the light sources comprise laser light sources ([0036]).
As per claim 9, Ward discloses the method according to claim 1 wherein delivering light from the light sources to the corresponding areas comprises relaying light to the corresponding area by way of beam shaping (#26) and beam expanding optics (#28; [0056]-[0058]; [0061]).
As per claim 10, Ward discloses the method according to claim 9 comprising expanding and shaping a beam from one of the light sources to match a size and shape of the corresponding area and steering the expanded shaped beam to a location of the corresponding area ([0056]-[0058]; [0061]; [0080]-[0081]).
As per claim 12, Ward discloses the method according to claim 10 wherein expanding the beam comprises expanding the beam by different amounts in each of two perpendicular directions ([0061]; where projection lens #28 inherently expanding the beam onto screen #29 by different amounts in each of two perpendicular directions).
As per claim 13, Ward discloses the method according to claim 10 wherein expanding the beam comprises passing the beam through a pair of cylindrical lenses (#26, 28; [0056]; [0061]).
As per claim 14, Ward discloses a display apparatus (Fig. 1, #10; [0029]) comprising:
a plurality of light sources (#12) each associated with an optical path arranged to carry light from the light source (#12) to a corresponding image area ([0029]-[0036]), wherein each image area corresponds to illumination with a selected amount of light for that image area, wherein the amount of light from the plurality of light sources (#12) correspond to a delivered amount of light based on image data describing a target light field for displaying an image ([0063]; [0080]-[0081]);
a dynamically addressable light redistributor (#14) with control optics configured to receive the delivered light comprising the light from the plurality of light sources (#12) and to redirect at least portions of the light to the image area ([0035]-[0037]; [0048]; [0080]-[0087]);
a controller connected to the control optics in the optical paths to alter sizes of the corresponding image areas in response to image data, wherein the controller is configured with a light distribution scheme based on the image data ([0063]; [0080]-[0087]; where a controller is inherently present);
wherein the dynamically addressable light re-distributor (#14) is configured to dynamically redistribute a display of the light to the image area by altering sizes of the plurality of corresponding areas that receive the selected amount of light for that area, wherein the amount of light delivered from the light re-distributor to the display after redistribution of the light corresponds to the delivered amount of light (Figs. 3A-B; [0048]; [0063]; [0080]-[0087]; [0098]-[0102]).
However, Ward does not explicitly teach the controller is configured to increase the sizes of the corresponding image areas located in darker areas of the image and to decrease the size of the corresponding image areas located in lighter areas of the image.
Ward does disclose on paragraph 0100, “The brightness level of a portion of image 55 (FIG. 3A) determines the proportion of pixels in an ON or OFF state in a corresponding area of dithering pattern 56 (FIG. 3B). In area 57B, all of the pixels are set to ON to yield a maximum brightness level corresponding to portion 57A. In area 60B, all of the pixels are set to OFF to yield a minimum brightness level corresponding to portion 60A. In area 58B, 50% of the pixels are set to ON to yield a brightness level corresponding to portion 58A. In area 59B, 67% of the pixels are set to ON to yield a brightness level corresponding to portion 59A”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by appropriately setting the proportion of pixels in an ON or OFF state in a corresponding area of a dithering pattern disclosed by Ward, the controller is configured to increase the sizes of the corresponding image areas located in darker areas of the image and to decrease the size of the corresponding image areas located in lighter areas of the image.
As per claim 18, Ward discloses the display apparatus according to claim 14 wherein the control circuit is configured to alter sizes of the plurality of corresponding areas by changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas ([0098]-[0101]; where Figs. 3A-B discloses alter sizes of the plurality of corresponding areas by changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas).
As per claim 19, Ward discloses the display apparatus according to claim 14 wherein the light sources comprise laser light sources ([0036]).
As per claim 20, Ward discloses the display apparatus according to claim 14 wherein the optical paths comprise controllable beam shaping (#26) and beam expanding optics (#28) arranged to deliver light from the corresponding light sources to the corresponding areas ([0056]-[0061]).
As per claim 22, Ward discloses the display apparatus according to claim 14 wherein each of the optical paths comprises a pair of cylindrical lenses (#26, 28; [0056]; [0061]).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Takahashi (US 20090190103).
As per claims 11 and 21, Ward discloses the method (display apparatus) according to claim 10 (claim 14).
However, Ward does not teach steering the expanded and shaped beam (the optical path) comprises adjusting two-axis scanning mirror optics.
Takahashi teaches the expanded and shaped beam (the optical path) comprises adjusting two-axis scanning mirror optics (#372; [0036]; [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expanding and shaping the beam (the optical path) of Ward with the two-axis scanning mirror optics disclosed by Takahashi so that raster scan of the beam is performed.
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
Applicant states on page 10 in the Remarks, “Ward is silent regarding a dynamically addressable light re-distributor as set forth in claim 1. Ward expressly teaches adding or removing light for the areas by selectively turning the pixels ON or OFF. In fact, the portion of Ward to which the Examiner cites states “[i]n area 57B, all of the pixels are set to ON to yield a maximum brightness level corresponding to portion 57A. In area 60B, all of the pixels are set to OFF to yield a minimum brightness level corresponding to portion 60A. In area 58B, 50% of the pixels are set to ON to yield a brightness level corresponding to portion 58A. In area 59B, 67% of the pixels are set to ON to yield a brightness level corresponding to portion 59A.” Accordingly, Ward expressly teaches changing the amount of light delivered to the display rather than redistributing the amount of light. Turning pixels on or off is substantively different than redirecting light from light sources via a dynamically addressable light re-distributor without changing the amount of light delivered to the display per a display scheme compared to the amount of light received from the plurality of light sources. The portions of Ward to which the Examiner cites does not teach or suggest the claim’s displaying method. The only teaching or suggestion of the method of displaying an image with the dynamic redistribution of light as claimed is provided by Applicant’s disclosure”.

The Examiner does not agree. The prior art of Ward discloses on paragraph 0048, “Transfer optics 26 blur light 25. Transfer optics 26 may be characterized by a transfer function which at least approximates how light 25 issuing from a point on first spatial light modulator 14 will be spread over second spatial light modulator 20”.
Ward discloses on paragraph 0080, “In blocks 44 to 50, method 40 derives driving signals for the elements 16 of first spatial light modulator 14. The driving signals can be applied to set each element 16 to be ON or OFF in a pattern suitable for reproducing the image of image data 43. Block 44 determines grey scale brightness levels that should be provided for each different area of an output image to be projected onto screen 29. Each of these areas corresponds to an area of first spatial light modulator 14. The areas of first spatial light modulator 14 each encompass a plurality of elements 16. Block 44 may, for example, comprise averaging together pixel values for portions of the image defined by image data 43 that correspond to each area of the output image”.
Ward discloses on paragraph 0081, “Block 46 determines a pattern of ON and OFF states that can be applied to the elements of first spatial light modulator 14 such that in each of the areas of first spatial light modulator 14, the proportion of ON elements 16 varies with the corresponding grey scale brightness level determined in block 44. For example, for areas corresponding to bright portions of the image, the pattern may specify that all of the elements 16 in the corresponding area of first spatial light modulator 14 should be ON. For areas corresponding to dim portions of the image, the pattern may specify that most or all of the elements 16 in the corresponding area of first spatial light modulator 14 should be OFF”.
Ward further discloses on paragraph 0082, “Where an area of the pattern corresponds to an intermediate brightness then an appropriate proportion of elements 16 in the area will be ON and the remainder OFF. In this case it is desirable that the ON elements 16 be reasonably evenly distributed over the area. For example, elements 16 in the area may be distributed according to a suitable dithering pattern that has the desired ratio of ON to OFF elements 16”.
From the above disclosure, Ward teaches that the first spatial light modulator 14 is functionally equivalent to a dynamically addressable light re-distributor.
Therefore, Ward discloses the limitation of “receiving by a dynamically addressable light re-distributor the delivered amount of light comprising the light from each of the plurality of light sources, wherein the light re-distributor is coupled to the controller that is configured with a light distribution scheme, and in response to the image data defining the image and the light distribution scheme, dynamically redistributing with the dynamically addressable light re-distributor the light displayed to the screen by altering sizes of the plurality of corresponding areas that receive the selected amount of light for that area such that the corresponding areas located in the lighter areas of the image are smaller and the corresponding areas located in the darker areas of the image are larger, wherein the amount of light delivered from the light re-distributor to the display after redistribution of the light corresponds to the delivered amount of light” as recited in claim 1.
Similar arguments are applied in support of the rejection of claim 14 as set forth above. 

	Applicant states on pages 9 and 10 in the Remarks, “Accordingly, the claimed method re-distributes the amount light to the areas on the display per the light distribution scheme without substantively increasing or decreasing the light…Turning pixels on or off is substantively different than redirecting light from light sources via a dynamically addressable light re-distributor without changing the amount of light delivered to the display per a display scheme compared to the amount of light received from the plurality of light sources”.
However, it is noted that the features upon which applicant relies (i.e., re-distributes the amount light to the areas on the display per the light distribution scheme without substantively increasing or decreasing the light, redirecting light from light sources via a dynamically addressable light re-distributor without changing the amount of light delivered to the display per a display scheme) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                             

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622